Citation Nr: 0926881	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-41 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for lung disease, including 
as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel





INTRODUCTION

The Veteran had active service in the Navy from June 1953 to 
February 1957 and in the Air Force from February 1957 to 
April 1974.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a lung disorder, 
including as secondary to asbestos exposure.

The RO ordered a VA examination, which was scheduled for 
March 11, 2005.  The Veteran did not appear for his 
examination, and the RO denied his claim based, in part, on 
his failure to appear.

In his Notice of Disagreement, the Veteran indicated that he 
was not notified of the VA examination, but that he would 
appear if he is rescheduled and notified of the date.

The claims file does not include any indication that the 
Veteran was notified of his VA examination or that a VA 
examination would be scheduled.  In addition, it does not 
appear that the Veteran was given proper notice of 38 C.F.R. 
§ 3.655 and the consequences of failure to report for VA 
examinations.

The Board finds that a new examination and medical opinion is 
highly material to deciding whether or not this claim merits 
a grant of service connection.  The RO should reschedule the 
Veteran for a new medical examination.

The Veteran must take note that failing to report for the 
examinations for a second time may result in a denial of his 
claims based upon the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran 
to be examined to determine the etiology 
of his lung disability.  The RO must 
notify the Veteran of his examination in 
writing and associate a copy of the notice 
with the claims file.

The examiner must review the Veteran's 
claims file in conjunction with the 
examination and indicate his or her review 
of the claims file in the examination 
report.

The examiner should express an opinion 
regarding the likely etiology of the 
Veteran's lung disability, and 
specifically whether the lung disability 
is at least as likely as not related to 
any in service exposure to asbestos or is 
otherwise related to service.  

The examiner must explain the rationale 
for all opinions given.

2.  Then, readjudicate the Veteran's claim 
on appeal.  If the decision remains 
adverse to the Veteran, provide the 
Veteran and his representative a 
supplemental statement of the case and 
allow and appropriate period to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


